UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIETS EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada #98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA 92008 (Address of principal executive offices) (760) 438-5470 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of May 15, 2008: 10,045,130 WHO’S YOUR DADDY, INC. FORM 10-Q MARCH 31, 2008 INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 10 Item 4T. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 Certifications PARTI FINANCIAL INFORMATIONITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY, INC. BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 1,770 $ 145 Accounts receivable, net of allowant of $33,243 at March 31, 2008 and December 31, 2007, respectively 61,100 29,633 Inventories 380,505 454,792 Prepaid and other 5,604 30,170 Total current assets 448,979 514,740 Property and equipment, net 63,773 70,514 Intangible assets, net 140,575 130,976 Deposits and other 36,335 36,335 Total assets $ 689,662 $ 752,565 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable 667,569 656,564 Accrued expenses 1,299,848 1,485,853 Customer deposits 8,484 - Accrued litigation 1,930,000 1,952,000 Notes payable 412,500 412,500 Due to officers 198,572 210,525 Total current liabilities 4,516,973 4,717,442 Shareholders’ Deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized, 333,333 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 333 333 Common stock, $0.001 par value: 100,000,000 shares authorized, 10,045,130 and 7,991,986 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 10,045 7,992 Stock subscription receivable (39,015 ) (95,000 ) Additional paid -in capital 22,994,100 22,606,307 Common stock committed to be issued 27,150 - Accumulated deficit (26,819,924 ) (26,484,509 ) Total shareholders’ deficit (3,827,311 ) (3,964,877 ) Total liabilities and shareholders' deficit $ 689,662 $ 752,565 See accompanying Notes to Financial Statements. 3 WHO’S YOUR DADDY, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2008 2007 (Restated) Sales $ 102,823 $ 133,814 Cost of sales 74,287 90,501 Gross profit 28,536 43,313 Operating expenses: Selling and marketing 81,689 360,273 General and administrative 491,320 640,860 Total operating expenses 573,009 1,001,133 Operating loss (544,473 ) (957,820 ) Other (income) expense: Interest expense 84,422 171,010 Interest income (2,061 ) - Gain on change in fair value of derivative liabilities - (2,946,261 ) Gain on extinguishment of debt and accrued liabilities (288,217 ) - Other, net (3,200 ) - Income (loss) before income taxes (335,417 ) 1,817,431 Income tax (provision) benefit - (200 ) Net income (loss) $ (335,417 ) $ 1,817,231 Basic net income (loss) per share: $ (0.04 ) $ 0.51 Diluted net income (loss) per share (0.04 ) $ 0.43 See accompanying Notes to Financial Statements. 4 WHO’S YOUR DADDY, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 (Restated) Cash flows from operating activities: Net income (loss) $ (335,417 ) $ 1,817,231 Adjustments to reconcile net income (loss) to net cash used in operating activities: Gain on extinguishment of creditor settlements and accrued liabilities (288,217 ) Gain from change in fair value of derivative liabilities - (2,946,261 ) Stock compensation expense 114,353 213,991 Accretion of convertible debt - 72,896 Depreciation 6,741 2,856 Changes in operating assets and liabilities: Accounts receivable (31,467 ) 5,476 Inventories 74,287 54,399 Prepaid expenses and other assets 24,566 41,462 Accounts payable 120,971 109,132 Accrued expenses 294,891 133,579 Customer deposits 8,484 - Accrued litigation (22,000 ) - Due to officers and related parties (11,953 ) 154,126 Net cash used in operating activities (44,761 ) (341,113 ) Cash flows from investing activities: Capital expenditures - (11,634 ) Trademarks (9,599 ) (18,294 ) Net cash used in investing activities (9,599 ) (29,928 ) Cash flows from financing activities: Proceeds from issuance of notes payable - 214,919 Payments on notes payable - (14,298 ) Proceeds from the sale of common stock and stock subscription 55,985 215,000 Net cash provided by financing activities 55,985 415,621 Net increase in cash and cash equivalents 1,625 44,580 Cash and cash equivalents at beginning of period 145 5,459 Cash and cash equivalents at end of period $ 1,770 $ 50,039 Supplemental disclosure of cash flow information Cash paid during the period for interest $ 74,110 $ 29,568 Cash paid during the period for income taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities Issuance of common stock to settle creditor obligations and accrued expenses $ 302,643 $ 55,000 Issuance of common stock for conversion of debt $ - $ 408,041 Issuance of common stock for accrued salaries $ - $ 167,834 See accompanying Notes to Financial Statements. 5 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2008 (UNAUDITED) 1. Business Business Who’s Your Daddy, Inc. (the “Company”) manufactures (on an outsource basis), markets, sells and distributes its King of Energy™ energy drinks and is involved in the licensing of its proprietary name, Who’s Your Daddy®. Management's Plan of Operations The Company has suffered losses from operations and lacks liquidity to meet its current obligations.Unless additional financing is obtained, the Company may not be able to continue as a going concern. Management is currently negotiating bridge financing to an offering of a minimumof $3.5 million, but there can be no assurance that management will be able to complete a bridge and/or the offerong.The financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern.the 2. Restatement On November 14, 2007, the Company concluded its accounting for the following items required changes to conform to applicable accounting guidelines and such changes required the restatement of its financial statements for the three months ended March 31, 2007: · Convertible notes issued on April 27, 2005 and issued on October 11, 2005 ("Convertible Notes"); · Amendment of the conversion price on its convertible notes on December 5, 2006; · Registration rights penalties associated with the Convertible Notes; · Accretion of non-cash debt discount; · Changes in fair value of derivatives at each reporting date; and · Issuance of common stock and stock options to employees and consultants. For the Convertible Notes issued on April 25, 2005, the Company was required to record the fair value of the embedded conversion feature (“ECF”) and warrants issued in connection with the Convertible Notes of $1,250,000 in accordance with Statement of Financial Accounting Standards No. 133 as discussed further described in the Company’s Form 10-KSB for the year ended December 31, 2007.This comprised of (i) $5,542,739 for the fair value of the warrant and (ii) $5,355,437 for the fair value of the ECF. During the three months ended March 31, 2007, the Company was required to record its derivatives at fair value; however, management did not account for such items correctly. Included in the accompanying restated financial statements for the as of and for the three months ended March 31, 2007, the Company has recorded the change in the fair value of the ECF and warrants. During the year ended December 31, 2006, the Company issued stock options and warrants issued to employees and consultants which were not valued correctly and expensed in accordance with SFAS No. 123R and Emerging Issues Task Force (“EITF”) No. 96-18. The impact of the items above required amendments to the Company’s financial statements as of and for the three months ended March 31, 2007. The following table reflects the effect of the restatement on each of the financial statement line items as of and for the three months ended March 31, 2007. 6 Balance Sheet Data: Accounts payable $ 597,418 $ 198,354 $ 795,772 Derivative Liabilities - 4,508,054 4,508,054 Long term debt, net 2,080,143 (640,239 ) 1,439,904 Preferred stock 2,000 (1,667 ) 333 Common stock 23,060 (19,217 ) 3,843 Additional paid in capital 6,536,315 6,404,190 12,940,505 Accumlated deficit (12,217,886 ) (10,448,865 ) (22,666,751 ) Total shareholder's deficit (5,656,511 ) (4,065,559 ) (9,722,070 ) Operations Data: Interest expense 33,568 137,442 171,010 Gain in value of derivative liabilities - (2,946,261 ) (2,946,261 ) Net income/(loss) $ (926,008 ) $ 2,743,439 $ 1,817,431 3. Basis of Presentation and Significant Accounting Policies Basis of Presentation The financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2007 as reported in the Company's Form 10-KSB have been omitted. The results of operations for the three month periods ended March 31, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year. All accounts and intercompany transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements include all adjustments, consisting of normal recurring accruals, necessary to present fairly the Company's financial position, results of operations and cash flows. These statements should be read in conjunction with the financial statements and related notes which are part of the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007. Stock Split On October 16, 2007, the Board of Directors of the Company approved a one (1) for six (6) reverse stock split of the Company's common and preferred stock. The effective date of the stock split was October 30, 2007. All share and per share information have been adjusted to give effect to the stock split for all periods presented, including all references throughout the financial statements and accompanying notes. Accounting for Stock Options Issued to Consultants The Company measures compensation expense for its non-employee stock-based compensation under Emerging Issues Task Force (“EITF”) No. 96-18 “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. The fair value of the option issued or committed to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company ’s common stock on the date the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to the statement of operations and credited to additional paid-in capital. Net Income (Loss) per Share Basic income (loss) per share is based on the weighted-average number of shares of common stock outstanding during the period. Diluted income (loss) per share also includes the effect of stock options and other common stock equivalents outstanding during the period, and assumes the conversion of the Company's convertible notes, if such stock options and convertible notes are dilutive. For the three months endedMarch31, 2008, no potentially dilutive shares have been excluded from diluted loss per share since the options and warrants are out of the money and thus antidilutive. The following table sets forth the computation of the numerator and denominator of basic and diluted income (loss) per share for the three months ended March 31, 2007: Denominator Weighted average common shares outstanding used in calculating basic income per share 3,543,519 Effect of dilutive options - Effect of convertible notes 840,538 Weighted average common shares outstanding used in calculating diluted income per share 4,384,057 Numerator Net income $ 1,817,231 Add - interest on convertible notes 72,896 Net income available to common stockholders $ 1,890,127 7 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"). SFAS No. 157 provides a common definition of fair value and establishes a framework to make the measurement of fair value in generally accepted accounting principles more consistent and comparable. SFAS 157 also requires expanded disclosures to provide information about the extent to which fair value is used to measure assets and liabilities, the methods and assumptions used to measure fair value, and the effect of fair value measures on earnings. SFAS 157 is effective for fiscal years beginning after November 15, 2007, although early adoption is permitted. The Company has adopted SFAS 157 with no impact on its financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities including an amendment of FASB Statement No. 115" ("SFAS 159"). SFAS 159 permits an entity to elect fair value as the initial and subsequent measurement attribute for many financial assets and liabilities. Entities electing the fair value option would be required to recognize changes in fair value in earnings. Entities electing the fair value option are required to distinguish, on the face of the statement of financial position, the fair value of assets and liabilities for which the fair value option has been elected and similar assets and liabilities measured using another measurement attribute. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The adjustment to reflect the difference between the fair value and the carrying amount would be accounted for as a cumulative-effect adjustment to retained earnings as of the date of initial adoption. The Company has adopted SFAS 159 with no impact on its financial statements. 4. Accrued Expenses As of March 31, 2008 and December 31, 2007, accrued expenses were as follows: March 31, December 31, 2008 2007 Compensation and related benefits $ 786,216 $ 559,701 Registration rights - 410,977 Professional fees 65,159 140,159 Interest 110,455 86,198 Other 338,018 288,818 $ 1,299,848 $ 1,485,853 5. Accrued Litigation On May 8, 2007, the Company served with a summons and complaint in a lawsuit filed in the San Diego Superior Court by Christopher Wicks and Defiance U.S.A., Inc. seeking judgment against the Company, Edon Moyal and Dan Fleyshman under a contract allegedly calling for the payment by the Company of $288,000, stock, plus a certain percentage of the revenues of that subsidiary.On February 1, 2008, the Company entered into a Settlement Agreement and Mutual Release with the plaintiffs pursuant to which the Company agreed to pay to the plaintiffs the sum of $252,000 under a payment schedule.$252,000 had been accrued in the Company’s financial statements as of December 31, 2007.Under the payment schedule, the Company paid $20,000 by March 18, 2008, and is required to pay $15,000 by June 18, 2008 and every ninety days thereafter until such amounts are repaid. As security for the settlement payment, defendants Fleyshman and Moyal together pledged 319,294 shares of common stock in the Company owned and held by them. The Company also agreed to issue 75,000 shares of common stock. 6. Common Stock Issuance of Common Stock On February 20, 2008, the Company entered into an agreement whereby it issued 1,602,989 shares of common stock to settle $480,897 owed under a registration rights agreement.The Company determined the fair value of the shares of the shares to be $240,448 based on the closing stock price on the date of settlement.The Company recorded a gain on the settlement of the liability of $240,448 during the three months ended March 31, 2008. On February 13, 2008, the Company issued 450,155 shares of common stock to a related party to settle amounts owed to certain creditors.The
